Citation Nr: 1730930	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) with limitation of motion, tenderness and crepitus.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability prior to October 27, 2016, and in excess of 20 percent thereafter.  


REMAND

The Veteran had active duty service from July 1975 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left hip disorder and bilateral glaucoma, but awarded service connection for left knee DJD with limitation of motion, tenderness and crepitus and a separate award of left knee instability.  Both of those left knee disabilities were assigned a 10 percent evaluation, effective April 30, 2009.  The Veteran timely appealed those issues, and he testified at a Board hearing before the undersigned Veterans Law Judge in March 2016.

The Board remanded the left hip, bilateral eye, and left knee increased evaluation claims for additional development in September 2016.  During the pendency of that remand, the Agency of Original Jurisdiction (AOJ) awarded service connection for bilateral glaucoma and left hip disabilities in an April 2017 rating decision.  The Board considers those issues to be final and they will no longer be discussed in this decision.  

In the April 2017 rating decision, the AOJ also increased the Veteran's left knee instability to 20 percent disabling, effective October 27, 2016; the Board has recharacterized that issue on appeal in order to comport with that award of benefits.  The left knee increased evaluation claim has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.

During the last remand, the Veteran underwent a VA examination of his left knee disability in October 2016.  The Board has reviewed that examination report, and it is unclear if both passive and active range of motion for pain was tested, as there is only one section for range of motion testing and it does not indicate if it is passive or active.  Moreover, the examiner appears to have failed to address whether there was pain in range of motion of the joint in nonweightbearing as the examination report only indicates there was no pain in weightbearing (although simultaneously indicating that pain was noted on examination).  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Augusta VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his left knee disability.  

The left knee must be tested for pain in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:		Georgia Department of Veterans Services

